                      No. 6:19-cv-00215

                    Jose Rafael Guerra,
                          Petitioner,
                              v.
                   Sheriff, Gregg County,
                         Respondent.

                Before B ARKER , District Judge

                           ORDER

    On May 15, 2019, petitioner filed the instant petition for a
writ of habeas corpus complaining of the legality of four
Gregg County convictions that he has received. Doc. 1. There-
after, this action was referred to United States Magistrate
Judge John D. Love. Doc. 3. One month later, Judge Love is-
sued a report and recommendation, recommending that the
petition be dismissed without prejudice for failure to exhaust
state remedies. Doc. 8. Petitioner acknowledged receipt of the
report and recommendation no later than July 5, 2019, when
the acknowledgment card was returned to the court. Doc. 9.
The report informed petitioner of his right to object within 14
days of service. See Fed.R.Civ.P. 72(b)(2). Petitioner filed no
objections.
    Accordingly, the report and recommendation is accepted.
Fed.R.Civ.P. 72(b)(3). The complaint is dismissed without
prejudice for failure to exhaust state habeas corpus remedies.
A certificate of appealability is denied. All motions not previ-
ously ruled on are denied as moot. The clerk of court is di-
rected to close this case.
So ordered by the court on August 2, 2019



           J. C AMPBELL B ARKER
         United States District Judge




      -2-
